infraction, he failed to demonstrate that a deduction of 180 credits was
                    improper. Therefore, the district court did not err in denying the petition.
                    Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                       J.
                                                       Hardesty


                                                                  tak                  J.
                                                       Douglas


                                                                 0-\szt.               J.
                                                       Cherry



                    cc: Hon. Gary Fairman, District Judge
                         Bruce Birch
                         Attorney General/Carson City
                         White Pine County Clerk




SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A 0t199),